Proceeding pursuant to Executive Law § 298 to review a determination of the Commissioner of the New York State Division of Human *564Rights, dated March 18, 1991, which, after a hearing, dismissed the complaint.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs to respondent Crowe’s Funeral Homes, Inc.
We conclude that there is substantial evidence in the record (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181; New York State Div. of Human Rights v Johnson & Higgins, 140 AD2d 214; Executive Law § 298) to support the Commissioner’s determination that the respondent had a valid business reason for discharging the petitioner from employment (see, McDonnell Douglas Corp. v Green, 411 US 792; Mayer v Manton Cork Corp., 126 AD2d 526). Mengano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.